Case 4:17-cv-13151-MFL-EAS ECF No. 26 filed 05/20/20         PageID.1334     Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ANTHONY MONTEZ FULGHAM,

                    Petitioner,                      Case No. 17-cv-13151
                                                     Hon. Matthew F. Leitman
v.

THOMAS WINN,

                 Respondent.
_______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on May 20, 2020:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT

                                              By: s/Holly A. Monda
                                              Deputy Clerk
Approved:
s/Matthew F. Leitman                          Dated: May 20, 2020
Matthew F. Leitman                            Flint, Michigan
United States District Court


                                          1
